Citation Nr: 1045258	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-46 505 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from September 1951 to July 
1953 and from April 1954 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by an expedited 
processing unit (the "Tiger Team") at the   Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran resides in the jurisdiction of the Oakland, 
California RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a February 2009 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for tinnitus.  The letter advised the Veteran 
of the evidence he should provide and what evidence VA would 
obtain on his behalf.  This letter satisfied the timing 
requirements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. §§ 
1110, 1131. That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus. The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for tinnitus secondary to 
noise exposure during service.  The Veteran had active service 
from September 1951 to July 1953 and from April 1954 to September 
1972.  

Service treatment records do not show complaints or findings of 
tinnitus.  Right high frequency hearing loss was noted during 
service in November 1962 and January 1967.   A diagnosis of 
bilateral high frequency hearing loss was noted upon separation 
in March 1972.   

A December 1972 VA examination noted that the Veteran was on 
flying status for a long time and was subject to noise exposure.  
The examiner diagnosed sensory neural hearing loss, mild, high 
frequency, secondary to acoustic trauma.  The examiner did not 
note any complaints of tinnitus.

The Veteran had a VA audiological examination in March 2009.  The 
examiner noted that the claims file was reviewed.  The Veteran 
reported the onset of  tinnitus was "years ago."  The examiner 
opined that tinnitus is not caused by, or the result of, 
incidents of the Veteran's service.  The examiner noted that 
hearing loss was noted in service but opined that the Veteran's 
history of tinnitus was vague and infrequent.  The examiner 
stated that, based on description, occurrence and duration, 
tinnitus is deemed to be consistent with transient ear noise 
rather than tinnitus.  The examiner added that the Veteran's 
general health conditions and gabapentin are known to cause 
tinnitus.  

In February 2010, the Veteran submitted a medical opinion from a 
private physician, Dr. Sox.  Dr. Sox stated that the Veteran has 
had tinnitus and hearing loss for several years, related to 
military aircraft noise exposure.  He stated that, while the 
Veteran is on a number of medications for diabetes and other 
conditions, none of these contribute to the worsening of the 
tinnitus or deterioration on hearing acuity.  

The credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and whether 
or not, and the extent to which they reviewed prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The Veteran's private physician did not review the claims file; 
however, the Court has held that such a review is not a 
requirement for private medical opinions.  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Court stated that the 
relevant focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was "informed 
of the relevant facts" in rendering a medical opinion.  The 
private medical opinion was based upon the correct facts 
regarding the Veteran's in-service noise exposure.  

In addition, while the VA examination indicated that the 
Veteran's history of tinnitus was vague, the record reflects that 
the Veteran has reported a history of tinnitus since service.  In 
his claim, the Veteran indicated that tinnitus started while on 
active duty.  The Veteran is competent to report tinnitus, as it 
is a symptom observable by a layperson.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran's testimony 
regarding the continuity of tinnitus symptoms credible.  

Based on the favorable medical evidence and the evidence of 
continuity of tinnitus symptoms since service, the Board 
concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


